Citation Nr: 1549432	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-46 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus (flat feet), rated as 30 percent disabling prior to October 25, 2014, and at 50 percent disabling beginning October 25, 2014.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2007 Rating Decision of the Atlanta, Georgia, Regional Office (RO) which denied the Veteran's claims for an increased (compensable) rating for right hallux valgus; an increased (compensable) rating for left hallux valgus, status-post Austin bunionectomy; and an increased rating in excess of 30 percent for bilateral pes planus.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing has been associated with the record. 

In September 2014, the Board remanded the this appeal.  Thereafter, the Agency or Original Jurisdiction (AOJ) readjudicated the appeal in a November 2014 Rating Decision and Supplemental Statement of the Case (SSOC).  With respect to the Veteran's claim of entitlement to a rating in excess of 30 percent for bilateral pes planus, while the AOJ granted a 50 percent schedular evaluation for pes planus from October 25, 2014 (the maximum schedular rating) in its November 2014 Rating Decision, the claim remains in controversy because prior to that date, the Veteran is not in receipt of the maximum schedular benefits allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

In a February 2015 decision, the Board granted 10 percent ratings for the right and left hallux valgus disabilities and remanded the increased rating claim for bilateral pes planus to obtain outstanding VA treatment records and a supplemental opinion.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in April 2015.  Therefore, there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Additional evidence was received subsequent to the April 2015 supplemental statement of the case, without a waiver of initial RO consideration.  The evidence is not pertinent to the increased rating claim being decided herein and remand of the issue for initial RO consideration is not required.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's bilateral pes planus disability has been manifested by pain, pain accentuated on use, decreased longitudinal arch height on weight-bearing, and marked pronation; his symptoms are not relieved with use of orthotics and result in functional impairment with symptoms of pain with prolonged weight bearing.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for bilateral pes planus have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim. 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, in January 2007, prior to the initial adjudication of the Veteran's claim, the RO provided notice to the Veteran regarding the evidence VA would reasonably seek to obtain with respect to the Veteran's increased rating claim, what type of evidence was necessary to substantiate his claim, and what type of evidence was needed to establish a disability rating and effective date.  Hence, VA's duty to notify was properly met in this case.  See Mayfield, 444 F.3d at 1333; Pelegrini, 18 Vet. App. at 120.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence obtained includes service treatment records, private and VA treatment records, VA examination reports, and the Veteran's statements, to include the July 2014 Board hearing transcript.  The Veteran was afforded VA examinations in May 2007, September 2009, August 2011, and October 2014; as well as a March 2015 addendum.  Viewed in their entirety, the VA examinations and opinions are adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In light of the above, the Board finds that there was substantial compliance with the February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) 

VA has provided the Veteran with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence which needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015). Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims. 

Disability Rating Laws and Regulations

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  
When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (including during flare-ups or with repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Veteran's bilateral pes planus disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral flatfoot, which includes symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot, which includes symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, and not improved by orthopedic shoes or appliances. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Analysis

In this case, the Veteran is seeking an increased rating for his service-connected pes planus which has been rated at 30 percent prior to October 25, 2014 and at 50 percent as of that date.  During the July 2014 Board hearing, the Veteran complained of having pain in his feet.  Ratings have been assigned under 38 C.F.R. § 4.71a, DC 5276 (specifically addressing pes planus).  

In order to warrant a rating in excess of 30 percent prior to October 25, 2014, the evidence must show bilateral foot symptoms that are pronounced and characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation that is not improved by orthopedic shoes or appliances. Id

The Veteran was afforded several VA Examinations throughout the pendency of this appeal.  During the May 2007 VA examination, the Veteran complained of pain and numbness with standing and walking.  Medications used to treat his symptoms included Lyrica, ibuprofen, and Lortab with some relief.  The Veteran reported having daily flare-ups with additional limitation of motion, having a severity of ten, and lasting twenty minutes.  He also stated that the orthopedic corrective shoes bring him some relief and that he has difficulty standing up at work.  The Veteran is able to stand ten minutes and walk one-quarter mile.  

Upon examination, range of motion of the toes was to 30 degrees in dorsiflexion and plantar flexion, bilaterally.  Passively correctable hammertoe deformity of the second through the fifth toe was noted bilaterally.  There was objective evidence of painful motion by guarding of the feet when walking.  The gait examination revealed that the heel contact is neutral and the midstance and push off phases of gait is pronated.  There was no evidence of skin breakdown.  Shoe wear was normal and there was mild callous formation of the forefoot and heel areas of both feet.  The weight bearing and non-weight bearing alignment of the Achilles tendon was vertical.  Achilles tendon alignment was correctable by manipulation without pain.  There is zero degrees of valgus of the Achilles tendon and heels and the Veteran had rear foot varus, bilaterally. 

X-rays of the feet showed heel spur of both the left and the right heel at the infracalcaneal aspect of the heels and decreased calcaneal inclination angle of both heels.  The diagnoses at that time included pes planus with pronation bilateral feet and heel spur formation bilaterally at the infracalcaneal aspect of the heels.

The Veteran was afforded another VA examination in September 2009.  At that time he reported the pain in his feet, mainly the arch and heel.  He also reported pain, weakness, and stiffness to his feet as well as swelling in his toes, ankles and the top of his foot and fatigability of his feet.  He stated that he can stand for five minutes before symptoms occur and that he can walk two to three miles.  Treatments he received include orthotics, physical therapy, NSAIDs, gabapentin, vitamin B6, tramadol, amitriptyline, cyclobenzaprine, hydrocodone, and ankle braces; and he walked with a cane.

Upon examination, focal hyperkeratosis were noted which were all painful to palpation.  There was no edema; however, flatfoot deformity was noted bilaterally.  The examiner also noted a decrease in the longitudinal arch bilaterally, which was increased with weightbearing.  There was some tenderness to palpation of the Achilles tendon bilaterally, with normal alignment that is correctable with manipulation.  Bilaterally, the rearfoot was in slight eversion and there were dorsal contracture of toes two through five, flexible in nature.  There was positive pain on palpation to the plantar fascia ligament as well as the medial tubercle of both heels.  The plantar fascia was taut on both sides, particularly with dorsiflexion of the hallux.  The Veteran was unable to perform successful toe raise test and was noted to walk with a with a slight antalgic gait.  Lateral heel wear was noted to both shoes.  The diagnoses at that time included moderate to severe flatfoot deformity bilateral and plantar fasciitis/heel spur syndrome, bilaterally.

The Veteran underwent another VA examination in August 2011.  At that time, the Veteran reported continued chronic pain.  Functional limitations on standing included only one minute before severe pain ensues and the Veteran felt like he had to sit.  He also noted that walking was better than standing and that he could walk for about  two miles.  Upon examination, there was pain on palpation to the plantar medial and plantar central arch of both feet and some diffuse tenderness toward the posterior tibial tendon insertion.  Callosities to the bilateral sub second metatarsal head region as well as an unusual shoe wear pattern were noted.  The Veteran's gait was antalgic, propulsive, slow, and guarded with excessive midstance phase pronation.  The Achilles tendon, in weightbearing and non-weightbearing alignment, appeared to be internally bowed.  The Achilles tendon alignment could be corrected by manipulation, but there was pain on the right Achilles on manipulation.  He had an approximately 2 degree valgus heel, correctable by manipulation and a forefoot varus-type malalignment relative to the rearfoot.  The assessment at that time included bilateral pes planus, moderate to moderately-severe in severity.

The most recent examination was in October 2014.  The Veteran's complaints included constant bilateral foot pain, increased since the August 2011 VA examination.  Also, he stated that foot pain in both arches and all toes that occurs at rest, with climate changes such as cold weather and weight bearing activities such as standing more than 10 minutes and walking more than 30 minutes.  He reported swelling of both feet.  He took Meloxicam and Tramadol for all joint pain including the feet and wears support insoles and/or custom orthotics.  He walked with orthopedic shoes one or two miles most days depending on his severity of foot pain with some improvement.  His bilateral foot pain was rated at seven to nine out of ten.

On examination, the Veteran was noted to have extreme tenderness of plantar surfaces of both feet, and decreased longitudinal arch height of both feet on weight bearing.  The examiner indicated that there was objective evidence of marked deformity of both feet and marked pronation.  There was no inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon.  Pain on non-weight bearing and on weight bearing and interference with standing contributed to functional loss.  There was no pain weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups.  The examiner also indicated that the functional impact includes that the Veteran has bilateral foot pain at rest, with climate changes, and weight bearing activities such as standing more than ten minutes and walking more than 30 minutes.  

VA treatment records consistently note the Veteran's complaints of pain.  According to a September 2006 VA treatment record it was noted that the Veteran has new shoes and orthotics, but still has pain.  A May 2007 foot x-ray demonstrated flattening of the normal arch of both feet noted to have progressed since the prior study.  The Veteran had pain on palpation to the posterior Achilles tendon region and was assessed with flat foot deformity with chronic Achilles tendonitis of the left foot in June 2007.  In an October 2007 VA treatment record, it was noted that the orthopedic shoes feel comfortable, but do not help with his chronic pain.  It was also noted that there was obvious discomfort of the left Achilles tendon at that time and the Veteran was given heel support insoles expected to take the stress off his Achilles tendon.  

Private treatment reports also reflect the Veteran's complaint of foot pain.  Specifically, a private treatment record dated in December 2007 reflects that the Veteran had severe bilateral pronation and orthotics did not relieve the Veteran's pain.

The Board finds that the Veteran's bilateral foot disability mostly reflects symptoms contemplated by both the 30 percent and 50 percent rating criteria under Diagnostic Code 5276.  The Board notes that Diagnostic Code 5276 does not employ successive rating criteria.  In other words, it is entirely possible for an individual to have all the criteria for a 50 percent disability rating without having most of the criteria for a 30 percent disability rating; therefore, an assessment under 38 C.F.R. § 4.7 is essential to any rating under that code.

The Board also notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all the manifestations that are listed be shown. See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the CAVC has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive). 

Here, the Veteran's symptoms of inward bowing of the Achilles, extreme tenderness, marked pronation, and the lack of improvement by orthopedic shoes are symptoms contemplated in the 50 percent rating criteria.  Callosities and pain accentuated on use are specifically considered in the 30 percent rating criteria.  Where there is a question as to which of two ratings should be applied (i.e., 30 percent or 50 percent), the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Accordingly, and resolving reasonable doubt in the Veterans favor, the Board finds that the bilateral pes planus disability warrants a 50 percent disability evaluation for the entire increased rating period on appeal. 

With respect to Diagnostic Code 5282 (hammer toe), a maximum 10 percent evaluation is warranted for hammer toe present on all toes unilaterally, while the evidence of record shows that the Veteran has hammer toes of the second through fifth toes bilaterally, he does not exhibit hammer toes on all five toes of either foot. Therefore, a separate 10 percent rating is not warranted under Diagnostic Code 5282 for hammer toes.

As noted above, the Board granted separate 10 percent ratings for right foot and left foot hallux valgus in the February 2015.  No issue with regard to those ratings are in appellate status.  Additionally, because the pertinent evidence of record does not show bilateral weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278, pes cavus), metatarsalgia (Diagnostic Code 5279), hallux rigidus (Diagnostic Code 5281), or malunion or non-union of the tarsal bones (Diagnostic Code 5283), the Board finds that there is no basis for the assignment of a higher or separate evaluation under these Diagnostic Codes. 

The Board notes that various treatment records and examination reports reflect impressions of neuritis and/or radiculitis involving the Veteran's feet.  The claim was remanded in February 2015 in order to determine whether a separate rating may be assigned for neuritis.  Pursuant to the Board's February 2015 remand, an addendum opinion was obtained in March 2015 wherein it was noted that there was no diagnosis of neuritis of the feet after a July 2013 EMG of the bilateral lower extremities revealed a normal study.  Also, according to an October 2015 rating decision, the RO granted service connection for radiculopathy, sciatic nerve and femoral nerve, each rated as 20 percent disabling effective September 10, 2014.  The Board also notes the Veteran's complaints of ankle pain and knee pain claimed to be related to his service-connected bilateral pes planus.  The October 2015 rating decision denied service connection for ankle and knee disabilities claimed as secondary to his bilateral pes planus.

Regarding the DeLuca criteria, since the Veteran has been awarded the highest schedular evaluation possible for pes planus, DeLuca is not for application.  See  Johnson v. Brown, 10 Vet. App. 80, 85 (1997). 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's bilateral foot disability.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 38 C.F.R. 3.321(b)(1).  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's bilateral pes planus is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for the bilateral pes planus specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's bilateral pes planus specifically provide for ratings based on pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's bilateral flat foot disability was manifested by pain upon use of feet, pain accentuated on use, decreased longitudinal arch height on weight-bearing, and marked pronation.  These symptoms are not consistently relieved with use of orthotics and resulted in functional impairment with symptoms of pain with prolonged weight bearing. 

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, the Court of Appeals for Veterans Claims has held that entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that (as noted in the prior September 2014 and February 2015 remands) during the July 2014 Travel Board hearing the Veteran's accredited representative expressly withdrew the Veteran's substantive appeal from the denial of entitlement to TDIU.  Nor has any new TDIU claim been raised by the Veteran.  Hence, that issue is not for consideration. 



ORDER

Entitlement to a rating of 50 percent is warranted for bilateral pes planus (flat feet) for the entire period on appeal.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


